 
 
I 
111th CONGRESS 2d Session 
H. R. 4820 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2010 
Mr. Nadler of New York (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Fair Housing Act to prohibit discrimination on the basis of sexual orientation and gender identity, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fair and Inclusive Housing Rights Act of 2010. 
2.Amendments to Fair Housing Act and related provisions 
(a)Housing sale and rental, residential real estate-Related transactions, and brokerage services 
(1)Section 804 of the Fair Housing Act (42 U.S.C. 3604) is amended by inserting sexual orientation, gender identity, after sex, each place it appears. 
(2)Section 805 of the Fair Housing Act (42 U.S.C. 3605) is amended by inserting sexual orientation, gender identity, after sex, each place it appears. 
(3)Section 806 of the Fair Housing Act (42 U.S.C. 3606) is amended by inserting sexual orientation, gender identity, after sex,. 
(b)Prevention of intimidationSection 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by inserting sexual orientation, gender identity, after sex, each place it appears. 
(c)DefinitionSection 802 of the Fair Housing Act (42 U.S.C. 3602) is amended by adding at the end the following: 
 
(p)Gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, with or without regard to the individual’s designated sex at birth. 
(q)Sexual orientation means homosexuality, heterosexuality, or bisexuality.. 
 
